Appeal brings for review final decree of divorce in which custody of children was awarded to the mother, with the right of visiting by the father at all reasonable hours.
The only question presented to us is whether or not the chancellor abused judicial discretion in awarding the custody of the children as stated, supra.
We do not find a clear showing that judicial discretion has been abused in the entry of decree complained of.
So, the decree is affirmed.
On consideration of the application of appellee for the award of fees for her solicitor for service in connection with this appeal, we award to appellee to be paid by appellant the sum of $150.00.
So ordered.
TERRELL, CHAPMAN, and ADAMS, JJ., concur. *Page 394